Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-10 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is indefinite for respectively reciting wherein projections of the at least two coupling components along the first direction do not overlap as it is not clear what exactly meant by this limitation, as projection along the length? Height? Width? Or what;  thus making the scope of the claims indefinite.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii. US 20200295836 A1 and further in view of Hung, US 20140151585 A1. 
Regarding claims 1, Ishii teaches an optical module (see figs. 1-20), comprising: 
a housing 2 extending in a lengthwise direction (clearly shown in at least fig. 1); a main circuit board (i.e.13);  and an optical receiver assembly disposed in the housing (see at least fig. 2, receiver including plurality of ROSA 12 which each is an optical coupling element to couple light to a light detector), a plane on which the main circuit board 13 is located being parallel to the lengthwise direction of the housing (see fig. 2), wherein the optical receiver assembly comprises: a receiver-end fiber optic port 4(4A) (see fig. 2); at least two sets of receiver-end photoelectronic chips arranged side by side along the lengthwise direction of the housing (see fig. 2, items ROSA each having photoelectric converter in length direction, also see pa. 0031, 0038); and a receiver-end optical component set for realizing an optical path connection between the receiver-end fiber optic port and the at least two sets of receiver-end photoelectronic chips (see at least figs. 2-10, optical components such as optical fiber (F) between the optical ports 
	However, Ishii does not teach that the above two coupling components arranged having different distances, respectively, to the plane on which the main circuit board is located along a first direction perpendicular to the plane on which the main circuit board is located. Such limitation is taught Hung who teaches a main circuit board 10 with at least two coupling lenses and/or coupling reflecting surfaces to couple light onto the photoelectric converters 3, 50, and are arranged having different distances, respectively, to the plane on which the main circuit board is located along a first direction perpendicular to the plane on which the main circuit board is located (shown in at least fig. 2-3 and at least pa. 0019). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the arrangement of the optical coupler of Ishii in a manner, along the longitudinal length direction of the circuit board, so to increase transmission efficiency of light (pa. 0019) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claim as follows:
 	With regard to claim 3, Hung further teaches  wherein: the at least two sets of receiver-end photoelectronic chips are assembled onto the main circuit board, and the at least two coupling components and the receiver-end photoelectronic chips that correspond to the at least two coupling components are arranged in a stacked manner along the first direction and located on a same side of the main circuit board (clearly shown in at least fig. 2-3).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180058845 A1
US 9847434 B2
US 20200295836 A1
US 20110235963 A1
US 20190166684 A1
US 20040042736 A1
US 20020033979 A1
US 20150256259 A1
US 20140151585 A1
US 20080285910 A1
US 20150055665 A1
US 20180183523 A1
US 9739962 B2
US 20160266322 A1
US 20190278035 A1
US 20170168252 A1
US 20210194206 A1
US 20020064191 A1
US 20170090130 A1
US 20150293316 A1
US 20040264838 A1
US 6328484 B1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883